Citation Nr: 1609459	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for degenerative arthritis of the right knee, rated as noncompensably disabling prior to October 22, 2014, and 10 percent disabling thereafter.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, granting service connection for degenerative arthritis of the right knee, and assigning a noncompensable disability evaluation effective February 2, 2010.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to allow for the scheduling of a hearing before the Board at the RO.  In a March 2013 VA Form 9, the Veteran requested an in-person hearing at the RO (commonly called a "Travel Board" hearing).  The Veteran was scheduled for an October 27, 2015 hearing, for which she did not appear.  There is no record in the claims file, however, that the Veteran received notice of the hearing date.  The Veteran received three notices in August 2014, November 2014, and February 2015 informing her that she had been placed on the list of persons awaiting a Travel Board hearing, but none of these notifications indicated that a hearing had been scheduled.

In February 2016, the Board sent the Veteran a letter reminding her of her hearing request and requesting that she specify her preferred hearing option.  The letter also informed her that the Board would use her previously selected preference if a response was not received within 30 days of the letter.  The Veteran did not respond to this letter, and the 30-day period has passed; therefore, the Board presumes the Veteran wishes to continue with her previous election for a Travel Board hearing.  The Veteran is entitled to a hearing under 38 C.F.R. §§ 20.700 and 20.704 (2015) and upon remand, the hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Travel Board hearing before a Veterans Law Judge at the local RO, following the usual procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




